Exhibit 10.4

Director RSU Agreement

Grant Tracking ID # ____

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

You (“Grantee”) have been granted restricted stock units (“RSUs”) relating to
shares of common stock, $.001 par value per share (the “Stock”), of Sun
Microsystems, Inc., a Delaware corporation (“Sun”), subject to the vesting
conditions set forth in this Award Agreement. Additional terms and conditions of
the grant are set forth in this Award Agreement and in Sun’s 2007 Omnibus
Incentive Plan (the “Plan”).

Grant Date:                     , 200  

Name of Grantee:                                

Number of RSUs Covered by the Grant:                     

Vesting Start Date:                     

Vesting Schedule:

In the event that the Schedule set forth below would result in vesting of a
fractional number of RSUs, the number of RSUs that will vest will be rounded
down to the nearest whole share, and the last scheduled vesting tranche will be
rounded up, to the extent necessary, so that the full number of RSUs will have
vested.

 

Vesting Date

   Number of RSUs that vest, as
a fraction of the number of
RSUs granted  

The one-year anniversary of the Vesting Start Date

   20 %

The two-year anniversary of the Vesting Start Date

   20 %

The three-year anniversary of the Vesting Start Date

   20 %

The four-year anniversary of the Vesting Start Date

   20 %

The five-year anniversary of the Vesting Start Date

   20 %



--------------------------------------------------------------------------------

By signing this Award Agreement below and returning it to:

 

Global Stock Plan Services

Sun Microsystems

SCA 22-120

4220 Network Circle

Santa Clara, CA 95054

within 60 days of the Grant Date, you agree to all of the terms and conditions
described in the Award Agreement and in the Plan, a copy of which may be viewed
along with the Plan prospectus on Sun’s intranet at http://stockplans.central.
You acknowledge that you have carefully reviewed the Plan and agree that the
Plan will control in the event any provision of this Award Agreement should
appear to be inconsistent. If you do not sign and return this Award Agreement
within the 60-day period, this Award Agreement and grant of RSUs will be null
and void.

 

By:     Name:     Date:    

This is not a stock certificate or a negotiable instrument.

 

- 2 -



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

RSU Transferability    This grant is an award of RSUs in the number of units set
forth on the first page of this Award Agreement, subject to the vesting
conditions described in this Award Agreement. Your RSUs may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the RSUs be made subject to execution, attachment or similar process.
Definitions    Capitalized terms used but not defined in this Award Agreement
are defined in the Plan, and have the meanings set forth in the Plan. Vesting   
Your RSUs vest as to the number of units indicated in the Vesting Schedule and
on the Vesting Dates shown on the first page of this Award Agreement, provided
you are in Service on each of the Vesting Dates and meet the applicable vesting
requirements set forth in this Award Agreement. Except as specifically provided
in this Award Agreement, or as may be provided in other agreements between you
and Sun, no additional RSUs will vest after your Service has terminated for any
reason. Share Delivery Pursuant to Vested RSUs    Shares of Stock underlying
vested RSUs will be delivered to you by Sun as soon as practicable following the
applicable Vesting Dates, but in no event beyond 2 1 /2 months after the end of
the calendar year in which the shares otherwise would have been delivered. The
purchase price for the vested shares of Stock is considered paid by your
services to Sun. Forfeiture of Unvested RSUs    Except as specifically provided
in this Award Agreement, or as may be provided in other agreements between you
and Sun, no additional RSUs will vest after your Service has terminated for any
reason. In the event that your Service terminates for any reason, you will
forfeit to Sun all of the RSUs that have not yet vested or with respect to which
all applicable restrictions and conditions have not lapsed. Death    If your
Service terminates because of your death, the RSUs granted under this Award
Agreement will automatically vest as to the number of RSUs that would have
vested if you had remained in Service for the twelve-month period immediately
following your death.

 

- 3 -



--------------------------------------------------------------------------------

Disability    If your Service terminates because of your Disability, the RSUs
granted under this Award Agreement will automatically vest as to the number of
RSUs that would have vested if you had remained in Service for the twelve-month
period immediately following your Disability. Termination For Cause    If your
Service is terminated for Cause, then you shall immediately forfeit all your
rights to the RSUs granted under this Award Agreement. Withholding Taxes   

Regardless of any action Sun takes with respect to any income tax, social
insurance, payroll tax, payment on account or other tax-related withholding with
respect to this Award Agreement (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is your responsibility and that
Sun:

 

•        is not making any representations and is not committing to take any
actions regarding any Tax-Related Items, including, but not limited to, the
grant of the RSUs, the vesting of the RSUs, the delivery of shares of Stock upon
vesting of the RSUs, the subsequent sale of shares of Stock acquired upon
vesting of the RSUs, and the receipt of any dividends; and

 

•        does not commit to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate your liability for Tax-Related Items.

 

Before any Tax-Related Items become due, you will pay or make adequate
arrangements satisfactory to Sun to satisfy those Tax-Related Items. If
permissible under local law, you authorize Sun to withhold all applicable
Tax-Related Items legally payable by you by one or a combination of the
following:

 

•        withholding from cash compensation paid to you by Sun;

 

•        withholding proceeds from the sale of shares of Stock acquired upon
vesting of the RSUs;

 

•        arranging for the sale of shares of Stock acquired upon vesting of the
RSUs; and/or

 

- 4 -



--------------------------------------------------------------------------------

  

•        withholding shares of Stock otherwise deliverable to you, provided that
Sun only withholds the number of shares of Stock necessary to satisfy the
minimum withholding amount or such other amount as determined by Sun not to
result in negative accounting consequences, rounding up to the nearest whole
share of Stock.

 

If the obligation for Tax-Related Items is satisfied by withholding a number of
shares of Stock as described herein, you will be deemed to have been issued the
full number of shares of Stock to which you are entitled pursuant to the vesting
of the RSUs even though a portion of those shares of Stock will be withheld for
the purpose of satisfying the Tax-Related Items.

 

Finally, you will pay to Sun any amount of Tax-Related Items that Sun may be
required to withhold as a result of your participation in the Plan or any aspect
of the RSUs that cannot be satisfied by any of the means described in the
preceding paragraph. Sun may refuse to deliver shares of Stock to you if you
fail to meet your Tax-Related Item obligations, as described in this section.

Nature of Grant

  

In accepting the grant, you acknowledge that:

 

•        the Plan was established voluntarily by Sun, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Sun at any
time, unless otherwise provided in the Plan and this Award Agreement;

 

•        the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future RSUs, or benefits in lieu of
RSUs even if RSUs have been granted repeatedly in the past;

 

•        all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of Sun;

 

•        your participation in the Plan is voluntary;

 

•        the RSUs are an extraordinary item that does not constitute
compensation of any kind for Service of any kind rendered to Sun;

 

- 5 -



--------------------------------------------------------------------------------

  

•        the RSUs and any shares of Stock acquired under the Plan are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or welfare or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Sun;

 

•        the RSUs will not be interpreted to form an employment contract or
relationship with Sun or any Affiliate or Subsidiary;

 

•        the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty;

 

•        in consideration of the grant of the RSUs, no claim for compensation or
damages may be made as a result of the termination of the RSUs or from a
reduction in value of the RSUs or shares of Stock acquired upon vesting of the
RSUs as a result of your termination of Service (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release Sun
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Award Agreement, you have irrevocably waived your entitlement to
pursue such a claim;

 

•        Sun is not providing any tax, legal or financial advice, nor is Sun
making any recommendations regarding your participation in the Plan; and

 

•        you should consult with personal tax, legal and financial advisors
regarding participation in the Plan before taking any action related to the
Plan.

Stockholder Rights

   You do not have any of the rights of a stockholder with respect to the RSUs
unless and until the shares of Stock relating to the RSUs have been delivered to
you (or an appropriate book entry has been made). In the event of a cash
dividend on outstanding Stock, you will be entitled to receive a cash payment
for each of your RSUs. Sun may, in its sole discretion, require that dividends
will be reinvested in additional RSUs at Fair Market Value on the dividend
payment date, subject to vesting and delivered at the same time as the related
RSUs.

 

- 6 -



--------------------------------------------------------------------------------

Forfeiture of Rights

  

To the extent permitted by applicable law, you agree that while you are a
Service Provider and for a period of twelve months immediately following your
termination of Service, you shall not, directly or indirectly, solicit, induce,
recruit or encourage any employees of Sun to leave their employment, either for
yourself or any other person or entity. If you should take any of the actions
described in the preceding sentence, Sun shall have the right to cause a
forfeiture of your rights, including, but not limited to, the right to cause:

 

•        a forfeiture of the RSUs subject to this Award Agreement; and

 

•        with respect to the period commencing twelve months prior to and ending
twelve months following your termination of Service:

 

•        a forfeiture of any shares of Stock acquired by you upon the vesting of
the RSUs; and

 

•        a forfeiture of any gain recognized by you upon the sale of shares of
Stock acquired by you upon the vesting of the RSUs.

Adjustments

   In the event of a recapitalization, a stock split, a stock dividend or a
similar change in Sun stock, including any change described in the Plan, the
number of RSUs covered by this grant will be adjusted in accordance with the
terms of the Plan.

Applicable Law and Venue

   This Award Agreement will be interpreted and enforced under the laws of the
State of Delaware, United States of America, without giving effect to the
principles of conflict of laws of that State. Any suit, action or other legal
proceeding that is commenced to resolve any matter arising under or relating to
this Award Agreement or the Plan shall be commenced only in a court in the State
of Delaware and the parties to this Award Agreement consent to the exclusive
jurisdiction of such court. To the extent applicable, you agree to waive your
rights to a jury trial for any claim or cause of action based upon or arising
out of this Award Agreement or the Plan or any dealings between you and Sun
relating to the subject matter of this Award Agreement or the Plan.

 

- 7 -



--------------------------------------------------------------------------------

Data Privacy Notice and Consent

  

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, Sun and any Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

 

You understand that Sun and any Subsidiary or Affiliate may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in Sun, details of all RSUs or any other entitlement to
shares of Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

 

You understand that Data will be transferred to any third parties assisting Sun
with the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of Data as may be required to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
under the Plan. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

- 8 -



--------------------------------------------------------------------------------

Consent to Electronic Delivery and Participation    Sun may, in its sole
discretion, decide to deliver any documents related to your participation in the
Plan, including statutory materials related to the Plan and future grants of
restricted stock units under the Plan, by electronic or hard copy means or
request your consent to participate in the Plan by electronic or hard copy
means. You hereby consent to receive such documents by electronic or hard copy
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Sun or a third-party designated by Sun.
Additionally, by accepting this grant of RSUs, you agree that Sun may deliver
the Plan prospectus and Sun’s annual report to you in an electronic format. The
Plan prospectus is located at http://stockplans.central. Language    If you have
received this Award Agreement or any other Plan document translated into a
language other than English, the English version will control. The Plan   

The text of the Plan is incorporated in this Award Agreement by reference.

 

This Award Agreement and the Plan constitute the entire understanding between
you and Sun regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant are superseded.

Business Days    To the extent the expiration of a relevant period occurs on a
day on which Sun is not scheduled to conduct business (e.g., a Saturday, Sunday
or a U.S. federal holiday), the expiration of the relevant period will occur on
Sun’s last business day preceding that date. Severability    The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall be binding and enforceable.

 

- 9 -